COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-16-00098-CV
Trial Court Cause
Number:                    79855-CV
Style:                     Michael A. McCann
                           v Spencer Plantation Investments, LTD
Date motion filed*:        June 13, 2016
Type of motion:            Motion to strike Appellee’s brief
Party filing motion:       Appellant
Document to be filed:      Appellee’s brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed as moot; Appellee’s brief was filed on June 13, 2016
              Other:


Judge's signature: /s/ Terry Jennings
                        Acting individually          Acting for the Court

Panel consists of

Date: June 29, 2016